133 Ariz. 87 (1982)
649 P.2d 290
Cora O. RODRIGUEZ, Petitioner/Appellant,
v.
Oscar RODRIGUEZ, Respondent/Appellee.
No. 16107-PR.
Supreme Court of Arizona, En Banc.
July 16, 1982.
Les Gilbertson, Tucson, for petitioner/appellant.
Arthur L. Hirsch, Tucson, for respondent/appellee.
PER CURIAM.
The appellee, Oscar Rodriguez, filed a Petition for Review of the decision of the Court of Appeals, Division Two, holding that the ruling in McCarty v. McCarty, 453 U.S. 210, 101 S. Ct. 2728, 69 L. Ed. 2d 589 (1981) does not apply retroactively to a divorce judgment which became final prior to the date of the McCarty decision. We accepted review.
The original judgment in this case was entered in 1974. After the decision in the McCarty case, appellee, in August 1981, succeeded in having the superior court strike from the 1974 judgment the provision which awarded the appellant, his former wife, a share of his Air Force retirement benefits. The Court of Appeals vacated and set aside the 1981 order of the superior court.
From our review of the legal authorities, we agree with the ruling of the Court of Appeals; therefore, we approve the decision of the Court of Appeals (Rodriguez v. Rodriguez, 133 Ariz. 88, 649 P.2d 291 (1982) and vacate and set aside the order of the superior court.
HOLOHAN, C.J., GORDON, V.C.J., and HAYS, CAMERON and FELDMAN, JJ., concur.